—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered June 29, 1998, convicting him of attempted promoting prison contraband in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly and voluntarily pleaded guilty. Accordingly, appellate review of the claims raised is precluded (see, People v Kemp, 94 NY2d 831; People v Callahan, 80 NY2d 273; People v Rodriguez, 55 NY2d 776; People v Ortiz, 233 AD2d 955). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.